Citation Nr: 0711054	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-18 725A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. McElwain
INTRODUCTION

The veteran had active service from May 1966 to May 1968, 
with subsequent service in the Army Reserves until April 
2003.


FINDING OF FACT

The evidence does not indicate that the veteran's right 
shoulder disability or cervical spine disability is due to a 
1998 motor vehicle accident or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability and a cervical spine disability have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2005, the Agency of Original Jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although 
this notice postdates the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decisions, no prejudice has been alleged, and none is 
apparent from the record.  Additionally, although the veteran 
was never provided with notice on the appropriate effective 
date or disability rating, because service connection has 
been denied, any question as to the appropriate effective 
date or disability rating is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining Reserves records, obtaining private treatment 
records, providing a personal hearing, providing VA 
examinations, and fulfilling all Board remand requests.  
Consequently, the duties to notify and assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA), or injury incurred or aggravated 
while performing inactive duty for training (INACDUTRA).  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The veteran seeks service connection for a right shoulder 
disability and a cervical spine disability as a result of an 
August 1998 motor vehicle accident.  Army Reserves records 
reflect that the veteran was in a motor vehicle accident on 
August 13, 1998, and that this accident was found to be in 
the line of duty.  

Review of private medical records dated prior to the 1998 
accident show that the veteran had multiple complaints of 
neck pain and degeneration of his cervical spine segments 
prior to the accident.  A December 1994 treatment record 
reflects low back and neck pain for which the veteran was 
seeing a chiropractor.  He also complained of pain in the 
right shoulder region and radiating pain and "tingling" in 
his right arm on multiple occasions.  An April 1996 Griffin 
treatment record, reflects that the veteran had significant 
arthritic changes and degenerative disease in the cervical 
spine.  X-ray studies performed at that time were interpreted 
as showing no bony abnormalities of the right shoulder, but 
significant arthritis changes and degenerative disease of the 
cervical spine between C4-5 and C5-6.

The Army Reserves Report of Investigation reflects the 
veteran's own report that he had only contusions and 
abrasions from the August 1998 motor vehicle accident.  No 
other injury was reported at the time.  See Reserves Report 
of Investigation.  The State Highway Patrol accident record 
reflects the reporting officer's finding of minor injury to 
the veteran. 

Subsequently that month, the veteran sought treatment for 
right hand pain at his private physician as a follow-up to 
the accident.  See August 24, 1998 Cornerstone Family Clinic 
(Cornerstone) treatment record.  The report shows the 
veteran's complaints of neck, back, and hand injuries from 
the motor vehicle accident.  According to the report of the 
visit, the veteran had been treated at the Emergency Room in 
Jefferson City, where X-rays were taken and "apparently they 
were negative for fracture and/or dislocation."  Upon 
examination, the veteran had only mild paravertebral spasm in 
his cervical spine with fairly good range of motion.  X-rays 
taken in the doctor's office did not reveal any fracture or 
dislocation.  The report does not show any complaints of a 
right shoulder injury or right shoulder pain.  

In September 1999, the veteran sought treatment for a right 
shoulder "problem."  The veteran reported that he was 
involved in a motor vehicle accident in August 1998 in which 
"he was pulling out of the vehicle door and he had to hold 
on with his right hand in order not to fall."  The veteran 
reported that he noticed some problems with the shoulder 
right away.  See September 1999 Cornerstone treatment record.  
The veteran was noted to have shoulder tenderness and limited 
range of motion.  He was diagnosed with a torn rotator cuff, 
rule out carpal tunnel syndrome or radiculopathy to the right 
arm.  

In December 1999, the veteran sought private medical 
treatment for a right shoulder disability after he "tripped 
and fell, landing on his right hand."  See December 1999 
Cornerstone record.  The records indicate the veteran's 
history that the fall worsened his right shoulder pain, and 
that the pain had been there for approximately one year.  See 
December 1999 Griffin record.  See also December 1999 
Cornerstone record (pain in right shoulder since 1998 motor 
vehicle accident).  An x-ray record indicated there was right 
acromioclavicular separation.  A magnetic resonance imaging 
(MRI) scan was conducted, and the results indicated evidence 
of a cystic mass, tendonitis, and mild hypertrophic changes.  
The veteran was ultimately diagnosed with an impingement 
syndrome and a ganglion cyst.  See December 1999 Griffin 
records.  In January 2000, the veteran underwent a right 
shoulder arthroscopy with cyst removal.  

A July 2000 private treatment record includes the examiner's 
diagnosis of persistent right shoulder pain of unknown 
etiology.  See July 1999 Griffin record.  A December 2000 
Reserves health record also reflects the veteran's complaint 
of persistent shoulder pain and limited range of motion.  The 
veteran was noted to have degenerative changes in the 
intraspinal area, pain and weakness with forward flexion and 
internal rotation.  An x-ray report reflects a wide 
acromioclavicular joint.  The veteran was assessed with right 
shoulder pain.  See December 2000 Reserves health record.

A VA examination was conducted in July 2002.  The veteran was 
diagnosed with a right shoulder ganglion cyst, status-post 
decompression, and tendonitis.  The diagnosis pertinent to 
the cervical spine was of a herniated disc at C6-C7 with 
degenerative disc disease throughout the cervical spine.  
Another VA examination was conducted in March 2006.  The 
veteran was diagnosed with right shoulder impingement 
syndrome.  The examiner explained that impingement syndromes 
result from repetitive acts, and he could not say that it was 
due to the motor vehicle accident.  Additionally, he stated 
that benign cysts are common and he could not say that the 
cyst was related to service.  With regard to the veteran's 
cervical spine, the examiner noted that the veteran had 
degenerative joint disease and degenerative disc disease 
throughout the entire spine, that his neck disability pre-
existed the accident, and stated that the accident "may" 
have aggravated the pre-existing condition.  

The claims file includes numerous records which reflect the 
veteran's own assessment, provided as medical history, that 
his right shoulder disability is due to the 1998 motor 
vehicle accident.  See, e.g., February 1999 Army Reserves 
health record, December 1999 Workman's Compensation report 
(filled out by Cornerstone), and July 2002 Reserves health 
records.  None of these records indicate that the linkage was 
based upon anything other than the veteran's history, 
however.  The mere recitation of the veteran's self-reported 
lay history is not competent medical evidence; consequently, 
the Board may accord less probative value to these reports.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  

Although the veteran himself has articulately asserted his 
belief that his neck and right shoulder problems stem from 
the accident in 1998, he is not shown to possess the 
requisite medical expertise to render such an opinion with 
authority.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  

Following review of all the evidence, the Board concludes 
that service connection for both disabilities must be denied.  
The medical records show that the veteran had complaints of 
pain and diagnoses showing impairment in both his right 
shoulder and his cervical spine prior to the 1998 accident.  
We accord great probative value, as well, to the records 
contemporaneous to the accident which reflect only 
contusions, abrasions, and minor injuries at the time of the 
accident.  

With regard to the right shoulder, the medical evidence tends 
to show that the development of the cyst which has been 
surgically removed is unrelated to the accident and the 
impingement syndrome was caused by repeated motion and use of 
the shoulder, rather than by a traumatic injury such as would 
be expected during a motor vehicle accident.  There is 
absolutely no indication in the medical evidence that the 
veteran's right shoulder disability underwent an increase in 
severity, or aggravation as result of the 1998 accident.  
Additionally, the evidence does not include any probative 
medical nexus opinions linking the veteran's current right 
shoulder condition to service.  The 2006 VA examiner, after 
review of all the medical evidence of record, opined that he 
could not say that the veteran's impingement syndrome or cyst 
was due to the motor vehicle accident or cyst, and the other 
records reporting that a right shoulder disability are not 
competent opinions for the reasons explained above.  In light 
of the foregoing, service connection for a right shoulder 
disability must be denied.   

With regard to the cervical spine, again the medical evidence 
does not support the veteran's assertion that he injured his 
cervical spine during the 1998 accident.  Particularly 
persuasive is the absence of any complaints involving his 
cervical spine at the time of the accident and the negative 
X-ray studies performed at the emergency room and in his 
private physician's office after the accident.  The fact that 
the veteran currently has degenerative changes throughout his 
spine tends to indicate that the extent of his current 
cervical spine impairment represents that natural progress of 
degenerative disease, rather than the result of injury during 
the 1998 accident.  See 38 C.F.R. § 3.306.  

In sum, the preponderance of the evidence is against a 
finding of aggravation of the veteran's pre-existing 
disabilities or of the incurrence of any permanent disability 
as a result of the accident.  The preponderance of the 
evidence is thus against the veteran's claims for service 
connection for a right shoulder disability and a cervical 
spine disability and the appeal must be denied.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a cervical spine disability is denied.





______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


